Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-16-2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pg. 8-14, filed 9-21-2020, with respect to specification objections, claim objections and 101 rejections have been fully considered and are persuasive.  The previous objections/rejections have been withdrawn. 
Applicant’s request to held double patenting in abeyance is accepted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-10, 12-18, 20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Chevalier et al (“A PROFILE-BASED ARCHITECTURE FOR A FLEXIBLE AND PERSONALIZED INFORMATION ACCESS” 2004)
1. (Currently Amended) A system for associative relevancy-based discovery, the system comprising:
at least one user interface module configured to:
receive selection of an associative relevancy knowledge profile (See e.g. Fig. 1 and section 3.1 on retrieval of user profile(s)), and 
receive selection of at least one data source to evaluate using the associative relevancy knowledge profile (See e.g. Fig. 1 and section 3.1 on retrieval of information profile(s)); and
a processor configured to cause performance of a discovery process operation upon the at least one data source using the associative relevancy knowledge profile (See e.g. Fig. 1 and section 3.1 on recommendation); and
an association module configured to utilize results from the discovery process as a precompute data source for creating a new associative relevancy knowledge profile to form a multi-layered collection of associate relevancy knowledge profiles (See e.g. abstract on deriving profiles from generic model; section 1 on re-usable and adaptable profiles.  Examiner Note: deriving or adapting profiles implied creating a new profile),

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 the multi-layered collection of associate relevancy knowledge profiles comprising at least one domain expert association construct1 between at least two known reference sets 2 used for capturing semantic domain expert knowledge in an ontology3 that permit inference of the at least one data source (See e.g. Fig. 1 on profile set; Fig. 2 on profile (i.e. know reference set).  Examiner Note: each profile has criteria category hierarchy, thus reads on “multi-layered” collection.  Also Fig. 2b show association between at least two profiles that permit inference of the at least one data source.  See also section 4 on integrating semantic, ontology, etc.).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


2. The system of claim 1, further comprising: a preferencing module configured to modify the associative relevancy knowledge profile (See e.g. section 1 on adaptable profiles).

3. The system of Claim 2, wherein the preferencing module is configured to modify the associative relevancy knowledge profile by creating at least one viewing preference for presenting results from use of the associative relevancy knowledge profile (See e.g. section 3.2 on reordering results).

4.  The system of Claim 2, wherein the preferencing module is configured to modify the associative relevancy knowledge profile by modifying the at least two known reference sets before the at least one domain expert association construct is created (See e.g. section 2 that 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 

5. The system of claim 1, further comprising: a restriction module configured to restrict the associative relevancy knowledge profile (See e.g. section 3.2 on rules).

6. The system of claim 5, wherein the restriction module is configured to restrict the associative relevancy knowledge profile by imposing a restriction upon the at least two known reference sets of the associative relevancy knowledge profile (See e.g. section 3.2 on rules and criteria).

7. The system of claim 6,wherein the user interface module is further configured to receive user input defining a restriction, and wherein the restriction module is further configured 

8. The system of claim 7, wherein the restriction is selected from the group of: a selection, a ranking, a filter, a semantic enrichment, a computational restriction, a fixed numerical modification, a linear numerical computation, and a non-linear numerical computation ((See e.g. section 3.2 on profile matching, including ranking factor).

9. The system of claim 1, wherein the discovery process comprises a search or evaluation of the at least one data source based upon the associative relevancy knowledge profile (See e.g. section 2 on search, section 3.1 on query).

10. The system of claim 9, wherein the processor is further configured to: identify user preferences built into the associative relevancy knowledge profile; and cause performance of the discovery process based on the identified user preferences (See e.g. section 3 on profile matching, section 1 on personalized information access).

Claims 12-18, 20 are drawn to claims above and are rejected for the same reason.

Response to Arguments
Applicant's arguments filed 2-16-2021 have been fully considered but they are not persuasive. 
In re pg. 8-11, applicant argues Chevalier fails to anticipate amended limitation.
In response, the Examiner respectfully disagrees.
used for capturing semantic domain expert knowledge in an ontology” is treated as intended use.  It does not constitute a limitation in any patentable sense.  
Even assuming arguendo that it is a positive limitation, Chevalier still anticipate the amended limitation since Chavalier proposed the model to used for capturing semantic domain expert knowledge in an ontology.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chevalier et al (“A PROFILE-BASED ARCHITECTURE FOR A FLEXIBLE AND PERSONALIZED INFORMATION ACCESS” 2004) in view of Gilmour et al (6115709)
11.  Chevalier fails to explicitly disclose the association module configured to store and curate the new associative relevancy knowledge profile in a knowledge repository accessible to a plurality of computing devices. 
However, Gilmour disclose to store and curate the new associative relevancy knowledge profile in a knowledge repository accessible to a plurality of computing devices (See e.g. Fig. 2- 45B on profile controller and repository; abstract and C2L25-45 on storing knowledge profile and restriction (i.e. accessibility)).
It would have been obvious to one having ordinary skill in the art, at the time of invention, to store and curate the new associative relevancy knowledge profile in a knowledge repository accessible to a plurality of computing devices.
          Given the fact knowledge management (KM) is known in the art (See e.g. Gilmour C1L15-30) one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19 is drawn to claims above and are rejected for the same reason.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (“Empowering Resource Providers to Build the Semantic Grid” 2004) disclose knowledge acquisition, domain expert, ontology, semantic enrichment, create knowledge model (See e.g. Fig. 1)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LUT WONG/            Primary Examiner, Art Unit 2121                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0032]…  For example, domain expert association construct 32A is identified as an association between the vocabulary known reference set 26A and the list of information known reference set 26B. An additional domain expert association construct 32B is identified as an association between the associated list of information known reference set 26C and the precompute known reference data set 26E.
        
        2 [0027] As used herein, the term "known reference set" refers to a construct or organized structure of data, information, associations, or other content. 
        
        3 The phrase “for” is treated as intended use.  It does not constitute a limitation in any patentable sense.  See MPEP 2106 IIC